Citation Nr: 1500974	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  11-14 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a liver disorder, to include hepatitis C.

2.  Entitlement to service connection for a lung disorder.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active duty service from August 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In July 2013, the Veteran and his wife testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The Board previously remanded this matter for additional development in March 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his claimed liver disorder and lung disability are related to chemical exposures in his service occupation as an aviation boatswain's mate, including Agent Orange and carbon tetrachloride.  As to the carbon tetrachloride, it was reported that one of his duties while aboard ship was that of a firefighter and he was exposed to it when it was sprayed during firefighting drills.  Service personnel records show that the Veteran served on the USS Midway (CVA-41) from December 1973 to late 1975/early 1976 and the USS Coral Sea (CVA-43) thereafter until his separation from service in August 1976.

The Board remanded this case for additional development in March 2014.  The remand directed the RO to contact the National Personnel Records Center (NPRC), or other appropriate federal agencies, to verify the Veteran's dates of service aboard the USS Midway and USS Coral Sea and to obtain information from the NPRC as to whether either ship ever docked in Vietnam, sailed in the inland waterways of Vietnam and whether records show that the Veteran left the ship and set foot in Vietnam.  The RO was also directed to contact the NPRC, or any other appropriate federal agencies, to determine whether either ship carried carbon tetrachloride, including as a firefighting agent.

Pursuant to the remand, in March 2014, the RO obtained the Veteran's personnel records, which show service aboard the USS Midway and the USS Coral Sea.  The record does not contain evidence from any official source as to whether either of the ships ever docked in Vietnam during the Veteran's service, sailed on inland waterways of Vietnam, whether the Veteran set foot in Vietnam or whether either of the ships carried carbon tetrachloride.   

In addition, the October 2014 Supplemental Statement of the Case (SSOC) indicated that unit records show that the USS Midway was permanently ported in Yokosuka, Japan.  The 2014 SSOC indicated that unit records showed that the USS Coral Sea was stationed in Long Beach during a complex overhaul when the Veteran was assigned there.  However, the unit records containing that information do not appear to be associated with the current record.  On remand, any unit records considered in the October 2014 SSOC, pertaining to the specific locations of the USS Coral Sea and USS Midway during the Veteran's service, must be associated with the record.  

The remand also requested that the Veteran be afforded VA examinations to ascertain the etiology of his claimed liver disorder and hepatitis C.  The remand noted that the Veteran was treated for venereal disease in February 1974 as well as the flu in December 1974, viral syndrome in March 1974 and January 1975, and upper respiratory infections in February 1975, August 1975, and March 1976.  The examiner was requested to comment on the significance, if any, of the Veteran's treatment for venereal disease as well as upper respiratory infections while on active duty and any evidence obtained in connection with the requested development that shows the claimant was exposed to herbicides or carbon tetrachloride.

In this case, the examiner provided medical opinions regarding the claimed disabilities; however, the examiner did not comment on the significance of the treatment identified in the remand.  In addition, as the requested development with respect to Agent Orange and tetrachloride exposure was not completed, the examiner did not have necessary information upon which to opine regarding any relationship between the claimed disabilities and exposure to herbicides or tetrachloride.  

The United States Court of Appeals for Veterans Claims has stated that compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Given the foregoing, in order to ensure compliance with the prior remand, the AMC/ RO should contact the NPRC, or other appropriate federal agencies, to obtain information regarding whether the USS Coral Sea or USS Midway entered inland waters of Vietnam or docked in Vietnam and whether either ship carried carbon tetrachloride during the Veteran's service.  Thereafter, an addendum opinion should be obtained from the VA examiner, which should address the in-service treatment for respiratory infections and venereal disease, as well as any verified exposure to Agent Orange or tetrachloride.    

Accordingly, the case is REMANDED for the following action:

1.  Associate the unit records referenced in the October 2014 SSOC with the record.   

2.  Contact the NPRC and any other appropriate federal agency, to determine whether the USS Midway or USS Coral Sea ever docked in Vietnam or sailed in the inland waterways of Vietnam during the Veteran's service aboard those ships and whether ship records from either ship show that the Veteran ever left the ship and stepped foot in the Republic of Vietnam; and whether either ship carried carbon tetrachloride, including as a firefighting agent, during the time that the Veteran served on the ship.  All requests for the information should be documented in the claims file.   

3.  Thereafter, return the claims file to the October 2014 VA examiner for an addendum opinion.  If the October 2014 VA examiner is not available, the opinion should be provided by another qualified physician.  The claims file should be provided for the examiner's review.  The examination report should indicate that the claims file was reviewed.  The examiner should:

a) Diagnose any current liver and lung disorder.   

b)  For any current diagnosed liver disorder, the examiner should state an opinion as to whether such disorder is at least as likely as not (50 percent or greater likelihood) related to service or had its onset in service.

c)  For any current diagnosed lung disorder, the examiner should state an opinion as to whether such disorder is at least as likely as not related to service or had its onset in service.  

In providing answers to the above questions, the examiner should specifically take note of the fact and comment on the significance, if any, of the following: the Veteran's treatment for venereal disease, as well as upper respiratory infections while on active duty, any evidence obtained in connection with the above development that shows the appellant was exposed to herbicides and any evidence obtained in connection with the above development that shows the claimant was exposed to carbon tetrachloride.

If herbicide exposure and/or carbon tetrachloride exposure during service are confirmed, the examiner's opinion must specifically address those exposures in discussing whether a relationship to service is demonstrated. 

The examiner must also consider the Veteran's reported history of liver and lung disability symptoms.  

The examiner should provide a detailed rationale for the opinions stated.  If any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) which includes, among other things, notice of the regulations governing herbicide exposure.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



